DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 3/17/2021 and 2/05/2019 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/486,450 filed 4/17/2017 is acknowledged.

Claim Election/Restriction

Election without Traverse
Applicant’s election without traverse of Group III (claims 66-83) in the reply filed on 3/25/2021 is acknowledged.
Claims 1 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/02/2021.


	Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 66-83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of an Abstract Idea
Claims 66-83 are rejected because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
identifying target sequencing reads of a plurality of fragment sequencing reads, the identified target sequencing reads being mappable to specified locations of a reference genome;
analyzing the identified target sequencing reads to determine whether maternal genomic DNA from the individual includes at least one copy number variant;
adjusting, when the maternal genomic DNA from the individual is determined to include at least one copy number variant, a quantity of target sequencing reads of the identified target sequencing reads for at least one variant region corresponding to the at least one copy number variant to generate an adjusted set of target sequencing reads;
determining, out of the identified target sequencing reads, a quantity of target sequencing reads for a region of interest;

calculating a statistical z-score for the region of interest based on the adjusted quantity of target sequencing reads for the region of interest; and
determining whether the calculated statistical z-score for the region of interest is outside of a predetermined z-score range, a calculated statistical z-score outside of the predetermined z-score range representing a positive call for a fetal chromosomal abnormality in the region of interest of the fetal DNA.
The steps of identifying, analyzing, determining, generating, and “generating “ an adjusted quantity can be performed as a mental process or with aid of paper/pen. The steps of calculating a statistical z-score and determining whether the statistical z-score for the region of interest is outside a range are steps drawn to mathematics per se. Mental steps and mathematics are abstract ideas.

Step 2A: Consideration of Practical Application
This judicial exception is not integrated into a practical application because the claims do not recite a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite steps that are “additional elements,” which are limitations recited in addition to the judicial exception. The additional elements are:
Isolating cfDNA fragments from a sample that includes maternal cfDNA and fetal cfDNA and sequencing each of the cfDNA fragments to obtain a plurality of fragment sequencing reads. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of isolating fetal and maternal cfDNA  and sequencing the cfDNA are routine, conventional and well understood. The instant specification (par. 0003) describes noninvasive prenatal screening using cfDNA sampled from a pregnant woman’s blood serum. Furthermore, at least Struble et al. (2015/0004601) teach obtaining fetal and maternal cfDNA and massively sequencing fragments from the mixture (par. 0010).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 66-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Struble et al. (2015/0004601) in view of Deciu et al. (US 2013/0325360; IDS filed 2/05/2019) .

Struble et al. teach massively parallel sequencing of random DNA fragment of a maternal sample and then aligning these to a reference to identify copy number variation (par. 0066)(i.e. identifying target sequencing reads which are mappable to reference and analyzing the target reads to determine whether the maternal genomic DNA includes a CNV).
Struble et al. teach aneuploidy (par. 0018), duplication, deletions (par. 0029), regions comprising abnormalities on specific chromosomes (par. 0029-0030)(i.e. regions of interest on a chromosome) and make obvious regions of interest on different chromosomes (par. 0066), as in claims 78 and 80-83.
	Deciu et al. teach calculating a measure of error for the counts of sequence reads mapped to certain or all of the portions of the reference genome and removing or weighting the counts of sequence reads for certain portions of the reference genome according to a threshold of the measure of error (par. 0008)(i.e. adjusting when maternal genomic DNA is determined to include a CNV, a quantity of target sequencing reads of target sequencing reads for a variant region to generate an adjusted set).	Deciu et al. teach that sequence reads can be mapped to a specific region or bin and converted in “counts” (i.e. a quantity); counts may be transformed by being normalized, combined, added, filtered, selected, averaged and a combination thereof (i.e. which makes obvious determining a quantity of target sequencing reads and .
	Deciu et al. teach processing counts and determining a Z-score (par. 0265) and make obvious calculating a Z-score for quantities of sequences (par. 0301 and 0314) such as a filtered set (i.e. adjusted quantity).
	Deciu et al. make obvious comparing a “classification edge” (i.e. threshold) to a z-score value which result in a false positive or false negative call (i.e. determining whether a z-score is outside a range representing a false positive call).
	 Deciu et al. teach microduplication, a microdeletion (par. 0012), as in claim 79.
	It would have obvious to one of ordinary skill in the art at the time the invention was made to have the cfDNA isolating and sequencing of fetal and maternal cfDNA to determine statistically significant numbers of polymorphism including CNV as taught by Struble et al. with the method of Deciu et al. who teach mapping counts of reads to a reference, calculating a measure of error for sequence reads. Deciu et al.  provide motivation by teaching that their method can be applied to detection complex genetic variation (par. 0012). One of skill in the art would have had a reasonable expectation of success at combining Struble et al. Deciu et al. because both are concerned with aneuploidy detection from sequence reads.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject  MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631